Citation Nr: 0528501	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  93-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona




THE ISSUES

Entitlement to service connection for a back disorder, to 
include degenerative disc disease of the lumbar spine and 
residuals of a T6 fracture.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

The Board remanded this case back to the RO in August 1995, 
July 1998 and November 2003.  

The Board notes that, in February 2005, the veteran was 
separately issued a Statement of the Case on the issues of an 
initial compensable evaluation for the service-connected 
vocal polyp and an effective date prior to September 9, 1991 
for the grant of service connection for a vocal polyp.  

To date, however, the veteran has not responded to this 
issuance.  Accordingly, the Board lacks jurisdiction to 
further address these particular issues and will not do so in 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  The currently demonstrated degenerative disc disease of 
the lumbar spine is shown as likely as not to be due to an 
injury suffering during the veteran's service.  

3.  The residuals of a T6 fracture clearly were first shown 
to have been present during the veteran's period active 
service.  

4.  The currently T6 fracture residuals are shown as likely 
as not to be due to an injury suffered during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
back disability manifested by degenerative disc disease of 
the lumbar spine and the residuals of a T6 fracture is due to 
an injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The law further provides that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he or she 
entered into military service, except for conditions noted on 
the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  

Additionally, in a recent precedent opinion, the VA Office of 
General Counsel (General Counsel) held that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (2003); see also Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).  

The General Counsel further determined that the provisions of 
38 C.F.R. § 3.304(b) were inconsistent with 38 U.S.C.A. 
§ 1111 insofar as section 3.304(b) stated that the 
presumption of sound condition could be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  As such,  General Counsel 
determined that section 3.304(b) was therefore invalid and 
should not be followed.  VAOPGCPREC 3-2003.  

Recently, VA amended 38 C.F.R. § 3.304(b), effective May 4, 
2005, to reflect the change in the interpretation of 38 
U.S.C.A. § 1111 by the Federal Circuit and VA's General 
Counsel.  This section now provides that, in order to rebut 
the presumption of soundness, VA must establish by clear and 
convincing evidence both that the disability existed prior to 
service and that it was not aggravated by service.  See 70 
Fed. Reg. 23,027, 23,029 (May 4, 2005) (to be codified at 38 
C.F.R. § 3.304(b)).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

In this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

At entry into service, in June 1968, the veteran underwent an 
enlistment examination.  While the examination report is 
negative for any abnormalities of the spine, an accompanying 
Report of Medical history indicates that the veteran had a 
history of recurrent back pain subsequent to a football 
injury and occasional pain at the present time.  

In September 1970, the veteran was diagnosed with chronic low 
back syndrome, due to trauma.  This disorder was noted to 
have existed prior to service.  An examination revealed mild 
scoliosis with muscle spasm, and an x-ray study revealed 
decreased height of two unspecified vertebrae, consistent 
with previous fractures.  This disorder was noted to be 
unlikely to change, unless the veteran was subjected to 
episodes of back strain.  

A Medical Board in November 1970 determined that the 
veteran's career field should be reclassified and that he 
should work in broadcasting, as this would alleviate many of 
his current physical stresses.  

The veteran's August 1972 separation examination revealed low 
back pain, attributable to a fracture of T6 in 1964.  

Subsequent to service, an April 1973 VA examination revealed 
minimal scoliosis of the mid-thoracic vertebra, secondary to 
trauma, following complaints of low back pain.  

A statement from a private doctor dated in December 1987 
reflects that the veteran had narrowing at the disc spaces of 
L3 and L4, with central disc herniation at L4.  

An October 1991 statement from Edwin L. Laurnen, M.D., 
indicates that he veteran had been treated for degenerative 
disc disease of L3-L4 and L4-L5 since January 1988.  

In a March 1992 record, Dr. Laurnen described the veteran's 
history of a low back injury during service, when a CO2 
cylinder struck him in the back.  

In a June 1997 VA examination addendum, a VA doctor opined 
that there was "no preexisting condition documented that 
underwent an increase while in the service, beyond natural 
progression."  

An opinion in a January 2002 VA examination report similarly 
reflects that there was no definite evidence that a T6 
condition, which preexisted service, underwent an increase 
during service beyond natural progression.  

A June 2004 VA examination report, however, contains an 
opinion indicating that the veteran's lumbar spine problems 
were "at least as likely as not associated with the service 
injury in which a carbon dioxide canister fell off a truck 
and struck [him] in the back."  

This same examiner noted that it was "not at likely [sic]" 
that the veteran's "pre-service thoracic injury" was 
aggravated by service.  The examiner reviewed the veteran's 
claims file prior to reaching these opinions.  

In this case, the Board, in view of 38 C.F.R. § 5107(b), has 
considered the June 2004 opinion and finds the evidence to be 
in relative equipoise in showing that his degenerative disc 
disease of the lumbar spine was incurred as a result of an 
in-service injury.  

The Board is aware that the veteran's examiners have 
suggested that his T6 abnormality preexisted service and was 
not aggravated therein.  However, this discrete abnormality, 
as contrasted to generic (and objectively unsubstantiated, by 
examination in June 1968) back pain complaints, was not noted 
at entry into service.  

The claims file is devoid of pre-service medical records that 
clearly and unmistakably demonstrate that this specific T6 
disorder was present prior to service.  

In the absence of such documentation, and in view of 
38 U.S.C.A. § 1111 and VAOPGCPREC 3-2003, the Board is unable 
to state with certainty that the T6 abnormality preexisted 
service.  The residuals of a T6 fracture were, however, first 
noted during service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, it is the determination of the Board that service 
connection is warranted for a back disorder encompassing both 
of these diagnoses, and the veteran's claim for this benefit 
is thus granted in full.  



ORDER

Service connection for a back disability manifested by 
degenerative disc disease of the lumbar spine and residuals 
of a T6 fracture is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


